—In an action, inter alla, to recover damages for breach of contract and for a judgment declaring that a lease between the parties extends through July 31, 2004, the defendant appeals from so much of an order of the Supreme Court, Queens County (Milano, J.), dated February 2, 1999, as granted the plaintiff’s motion for summary judgment on its causes of action to recover damages for breach of contract and to declare that the lease between the parties extends through July 31, 2004.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted those branches of the plaintiff’s motion which were for summary judgment on its second and third causes of action. The plaintiff made out a prima facie case for summary judgment and the defendant failed to produce evidentiary proof in admissible form sufficient to establish the existence of a material issue of fact which requires a trial of the action (see, Zuckerman v City of New York, 49 NY2d 557, 562; Richter v Herman, 240 AD2d 556; Fresse v City of New York, 238 AD2d 374; Xenakis v Waldbaum, Inc., 237 AD2d 433).
The defendant’s remaining contentions are without merit. Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.